Citation Nr: 1204663	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  06-05 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for migraine headaches. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1986 to February 1997.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which increased the Veteran's rating for migraines from 0 percent disabling to 30 percent disabling. 

The Veteran testified before a Veterans Law Judge by a videoconference hearing from the RO in October 2007; a transcript of his testimony is of record. 

The Veterans Law Judge who presided at that hearing has retired; the Veteran was advised of his right to have a hearing before a currently active Veterans Law Judge, but did not respond.  The Board will accordingly proceed with adjudication of the claim based on the existing record. 

The appeal was previously before the Board in April 2009, at which time it was remanded for further development.  

The  issue of entitlement to service connection for epileptic seizures as secondary to service-connected migraines has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See October 2007 Hearing Transcript at p. 9.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1. Resolving all reasonable doubt in the Veteran's favor, for the entire period on appeal the Veteran's migraine headaches have been manifested by very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability. 

2. For the entire period covered by the claim, the Veteran's migraine headaches have thus been assigned a 50 percent rating, the maximum rating available under Diagnostic Code 8100; the evidence does not show that the Veteran's service-connected migraine headaches is so exceptional or unusual that referral for extraschedular consideration by the designated authority is required.


CONCLUSION OF LAW

For the entire period covered by the claim, the criteria for an increased rating of 50 percent disabling, but no higher, for service-connected migraine headaches are met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8100 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance 

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO. Pelegrini v. Principi, 18 Vet. App.112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant. Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

The RO provided the Veteran pre-adjudication notice by letter dated November 2004.  The notification complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate an increased rating claim, and the relative duties of VA and the claimant to obtain evidence. 

In subsequent letters, sent to the Veteran in April and November 2009, the Veteran was provided additional notice regarding what evidence was necessary to substantiate his claim, in addition to notice about how VA assigns initial disability ratings and effective dates for any grant of service connection and the specific rating criteria pertinent to his service-connected cervical spine disability.  The 2009 notice letters were followed by a readjudication of the claim by way of an August 2010 Supplemental Statement of the Case (SSOC). 

Any notice errors in this case did not affect the essential fairness of the adjudication because VA cured the procedural defects and has obtained all relevant evidence. The notices provided to the Veteran over the course of the appeal provided all information necessary for a reasonable person to understand what evidence and/or information was necessary to substantiate his claim.  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way. See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). 

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices. See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

VA has obtained service treatment records, assisted the Veteran in obtaining evidence, afforded the Veteran physical examinations, and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise. 

The RO substantially complied with the Board's April 2009 remand directives.  The Veteran was requested to submit another copy of the leave and earnings statement and he did so in November 2011.  The Veteran was also asked to identify any additional medical records pertaining to his claim dated since 2007 by way of a November 2009 letter.  The Veteran was also scheduled for an updated VA examination in July 2010.  Thus, based on all of the above, VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time. 

Increased Rating Claims 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1. 

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability. 38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3 . 

Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating. 38 C.F.R. § 4.7. 

When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity. 38 C.F.R. § 4.10. See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's disability. Schafrath, 1 Vet. App. at 594. 

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability. Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994). 

The Board also acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation at any stage since the effective date of service connection. Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience. 

To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities. 

The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1).

Migraines 

In this case, the Veteran contends that his service-connected migraine headaches are more severe than indicated by the currently assigned 30 percent rating.  He specifically endorses frequent, prostrating migraine headaches attacks, which require near-daily medication and result in work absenteeism and decreased productivity.  He thus believes the severity of his migraine disability warrants a 50 percent rating. See July 2005 Notice of Disagreement.  

The Veteran's claim for an increased rating was received in October 2004.  In a January 2005 rating decision, the RO increased the evaluation for migraine headaches from 0 percent disabling to 30 percent disabling, effective October 27, 2004 (the date of the Veteran's increased rating claim).  The Veteran disagreed with this determination and a timely appeal ensued. 

The Veteran's service-connected migraines are rated under Diagnostic Code (DC) 8100.  Pursuant to this DC, migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent evaluation, which is the maximum schedular rating available. 

Migraine headache disorders with characteristic prostrating attacks occurring on an average once a month warrant a 30 percent disability evaluation. 

A 10 percent evaluation requires characteristic prostrating attacks averaging one in two months over the last several months. 

A noncompensable evaluation is assigned for migraine headaches with less frequent attacks. 38 C.F.R. § 4.124a, Diagnostic Code 8100.  The rating criteria do not define "prostrating." 

The relevant medical evidence reveals a long history of migraine headaches.  In July 2004 and October 2004, Dr. Harris, a neurologist, submitted a letters indicating that he had treated the Veteran for "daily and severe" migraine headaches.   

At his December 2004 VA neurological examination, the Veteran reported that his migraines had become increasingly worse and that he received regular treatment from a neurologist at Vanderbilt University Medical Center.  He stated that he currently takes Maxalt and Midrin with good results.  He endorsed constant head tension, full-blown migraines two to three times per week (lasting one to two days at a time), and frequent absences from work and/or school due to headaches.  He reported that he was able to abort a full-blown migraine approximately 50 percent of the time with medications.  When he is not able to abort the headaches, he has to lie down for one to two hours until some of the medications take effect.  The symptoms range from intense pain, vision changes, and photosensitivity.  The VA examiner summarized that the Veteran's migraines were "slowly worsening" and that he currently experienced migraine episodes approximately two to three times per week, resulting in occasional work/school absences.  He further stated that Veteran experienced "intense" pain around the temples in his head and the temples were actually physically sore as a result of this.  The examiner noted that the migraines were well-controlled with medications.  

In a July 2005 statement, the Veteran reiterated his belief that a 50 percent rating was warranted based upon the severity and intensity of his migraines.  He reported that he misses numerous days of work and that he uses more leave than he accrues due to his headaches.  On days that he does not leave work early due to migraines, his job performance suffers greatly.  He also stated that he stopped going to school as a result of his migraines.  

Likewise, on his VA Form 9 (substantive appeal), the Veteran again stated that his condition warrants a 50 percent rating because he suffers from headaches more than two times per month; he also noted that he takes daily medication in an attempt to control the migraines.  

Private treatment records from the Vanderbilt University Medical Center show ongoing treatment for migraines from 2003 to 2005.  Several records indicate an increase in common migraines "for unclear reasons."  See Neurology Clinic Visit, July 2005.  

A January 2007 statement from the Veteran's employer, C.M., indicates that the Veteran often comes into work not feeling well due to a headache or migraine.  She noted that he has arrives late as a result of having to wait for his migraine medications to "kick in."  At other times, the Veteran appears to be half asleep at his desk due to the side effects of his migraine medications.  She noted that these episodes occur with increasing frequency, or "at least once a month," and that the Veteran's work performance is understandably decreased.  

The Veteran testified before a Veterans Law Judge in October 2007.  He reported that he receives regular treatment for his migraines at the Vanderbilt Medical Center.  He stated that he was on daily medication.  When asked about the frequency of his headaches, the Veteran responded that he was "unable to remember a week that's gone by in the last several years" that he has not experienced a headache.  He described them as continuous and painful.  He also noted that he frequently misses work due to his migraine condition and that he is, essentially, incapacitated in bed at least six or seven times a year.  He stated that these attacks can last up to several days at a time. 

Private treatment records dated from 2006 to 2007 show continued treatment for migraine headaches.  A January 2007 private clinical note reflects complaints of headaches, muscle spasms, and seizures (rare).  Physical examination revealed dizziness, headache, weakness, slurred speech, gait disturbance, numbness, sleepiness, shaking, and trouble sleeping.  The Veteran endorsed having one headache so far in the past month accompanied by nausea, vomiting, and photophobia.  Maxalt provided some relief, but he reported having to take the medication up to 5 times per week.  The physician noted that he had to limit the dose to just one per week due to side effects.  The assessment was common migraine, possibly triggered by sinus disease.  

Other private treatment records dated from 2007 to 2009 show continued treatment for migraines with a frequency of two to three times per week.  See, e.g., Affiliated Neurologists, PLC., October 2008.  

In a July 2010 VA examination report, the Veteran endorsed increasing headaches associated with severe insomnia.  He reported that he was currently taking Topiramate, Depakote, Robaxin, and Ambien.  Although he responded partially to such treatment, it was noted that he continued to experience daily shooting headaches emanating from the posterior occiput and episodic migraines with photophobia and nausea.  Side effects from current medications included sedation from Depakote with fair response.  Headaches were described as occurring "weekly," requiring the use of daily medication, and consisting of prostrating episodes.  The examiner noted "significant" effects on the Veteran's occupation due to lack of stamina, pain, and the need for additional breaks.  The assessment was chronic daily headaches and migraine headaches related to insomnia.  

As noted above, under DC 8100, migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent rating, which is the maximum schedular rating available.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  

The evidence received for the entire period on appeal indicates that the Veteran has consistently reported having headaches or migraines on a weekly, if not daily, basis.  This is confirmed by private and VA medical evidence outlined above.  Indeed, in 2004, the Veteran's neurologist described his migraines as "daily and severe."  Likewise, in July 2010, the VA examiner described the headaches as chronic, prostrating, and occurring on a daily basis.  Nearly all other medical evidence outlined above reflects that his migraines occur, at the minimum, two to three times per week.  Although the Veteran complained of having migraines only on a monthly basis in January 2007, he noted that he was taking Maxalt up to 5 times per week to prevent such episodes.  Notably, this high dosage was subsequently discouraged by the physician due to its side effects.  In this regard, the Board notes that Maxalt and other migraine medications are used to reduce headaches and may have artificially improved his symptomatology for that particular time period.  However, even with the use of such medications, the Veteran has still competently reported that he routinely experiences headaches on weekly, daily, and sometimes even near-continuous bases.  

Further, the most recent VA examination indicates that the Veteran's migraines are, in fact, prostrating in nature.  He testified to this issue at his Board hearing when he reported that his migraine attacks often require him to lie down or go to bed until the medications take effect.  These episodes can last up to hours or days in duration.  

In addition to the evidence showing frequent, prostrating, and prolonged attacks, the Veteran has consistently reported that his migraines interfere with his work.  A statement from the Veteran's employer, C.M., confirms that the Veteran's migraines cause decreased work performance and increased tardiness/absenteeism.   The Veteran submitted a Leave and Earnings statement from 2007 reflecting as much. 
Here, the Board notes that the Veteran and those witnessing his symptoms are competent to report his symptomatology as this comes to him and those witnessing his symptoms first-hand.  38 C.F.R. § 3.159; Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Further, the Board finds that the Veteran's and other supporting lay statements regarding frequency and interference with work are credible and consistent with the evidence of record.  See 2007 Leave and Earnings Statement; see also Statement January 2007 Statement from Employer, C.M.; and VA Examinations dated in December 2004 and July 2010 (noting interference with work/school and significant effects on employment).  

Thus, taken all together and giving the Veteran the benefit of the doubt, the Board finds the evidence of record supports a conclusion that his headaches occur frequently, that they are prostrating in nature, and that they more nearly approximate severe economic inadaptability.  As noted, above, the medical evidence is consistent with the Veteran's statements and lay evidence of record.  Thus, the Board finds that the Veteran's symptomatology more nearly approximate the 50 percent rating criteria for migraines, but no higher, for the entire period that is covered by the claim.  

The Board notes that a 50 percent rating under DC 8100 is the maximum schedular evaluation for such disability and that no other diagnostic codes are applicable for rating the Veteran's migraine headaches. (Emphasis added).  As there is no legal basis upon which to grant a higher rating, that aspect of his appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  

Notwithstanding the above, a rating in excess of the assigned schedular evaluation may be assigned when it is demonstrated that the particular disability presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. See 38 C.F.R. § 3.321(b)(1).  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment. 38 C.F.R. § 3.321(b)(1).  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations. Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual. Shipwash v. Brown, 8 Vet. App. 218, 277 (1995). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321  are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating. Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected migraine headaches disability with the established criteria found in the rating schedule.  As discussed in detail above, the Veteran's migraine headaches symptomatology, which results in very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability, is addressed by the rating criteria under which such disability is rated.  Therefore, the Board finds that the rating criteria reasonably describes the Veteran's disability level and symptomatology for his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture. 

Moreover, even if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board finds that there are no attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  In this regard, significantly, although the Veteran complained that his migraine headaches cause him to miss work approximately six to seven times per year (see Hearing Testimony, pp. 7-14), there is no evidence that such disability causes "marked" interference with employment.  Indeed, the Veteran's employer even stated that despite his migraine disability, the Veteran is an "excellent leader" and a high caliber supervisor.  See January 2007 Statement from C.M.  Further, the evidence fails to show that the disability picture created by the migraine headaches is exceptional or unusual. Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted. Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, supra. 

In addition, the Board has considered whether a staged rating is appropriate.  The Board has not found any variation in the Veteran's symptomatology or clinical findings that would warrant the assignment of any staged ratings in this case. See Hart, supra.  The Board also finds that the VA examination reports are adequate as they were based on a review of the history and examinations.  Moreover, sufficient information concerning the nature and severity of the service-connected disability was provided such that the Board can render an informed determination.

Based on the discussion above, the preponderance of the evidence is in favor of the Veteran's increased initial rating claim in excess of 30 percent disabling for migraine headaches for the entire period of time covered by the claim, and thus, the Board grants an increased initial rating of 50 percent disabling, but no higher, for service-connected migraine headaches.  


ORDER

Entitlement to an increased evaluation of 50 percent disabling, but no higher, for service-connected migraine headaches, is granted, subject to the laws and regulations governing payment of monetary benefits.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


